



SUPPLEMENTAL INDENTURE NO. 1 (the “Supplemental Indenture”), dated as of May 27,
2010, among FOLIO FUNDING II, LLC, a Delaware limited liability company (the
“Issuer”), CITIGROUP FINANCIAL PRODUCTS INC., a Delaware corporation (the
“Administrative Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee
(the “Trustee”), to the amended and restated indenture dated as of July 10, 2008
(the “Indenture”) among the Issuer, the Administrative Agent and the Trustee.
 
WHEREAS, Section 9.1(a) of the Indenture provides that the Issuer, the
Administrative Agent and the Trustee, when authorized by an Issuer Order, at any
time and from time to time, may enter into one or more indentures supplemental
hereto, in form satisfactory to the Trustee, for any purpose, but only with the
prior written consent of the Majority Noteholders;
 
WHEREAS, the Issuer, the Administrative Agent and the Trustee desire to enter
into this Supplemental Indenture in order to amend certain provisions of the
Indenture with the prior written consent of the Majority Noteholders; and
 
WHEREAS, (x) the Trustee is authorized to enter into this Supplemental Indenture
pursuant to an Issuer Order (a copy of such Issuer Order is attached as Exhibit
A-1 hereto) and (y) the Majority Noteholders hereby consent to this Supplemental
Indenture;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE ONE
 
DEFINITIONS
 
SECTION 1.01 The Indenture, as supplemented and amended by this Supplemental
Indenture, is in all respects hereby adopted, ratified and confirmed.
 
SECTION 1.02 For all purposes of this Supplemental Indenture:
 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in Annex A to the Amended and Restated Note Purchase
Agreement dated as of July 10, 2008 by and between the Issuer, Consumer
Portfolio Services, Inc. and Citigroup Financial Products Inc. (the “Note
Purchase Agreement”).
 
All references herein to Articles and Sections, unless otherwise specified,
refer to all the corresponding Articles and Sections of this Supplemental
Indenture.
 
The terms “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Supplemental Indenture.
 
ARTICLE TWO

 
AMENDMENTS
 
SECTION 2.01 Amendment to Section 2.8(b) of the Indenture.  The first sentence
of Section 2.8(b) of the Indenture is hereby deleted in its entirety and
replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
“(b)           (i) The principal of the Class A-1 Notes shall be payable on each
Settlement Date as set forth in Section 8.5 hereof and (ii) the principal of the
Class A-2 Notes shall be payable on each Settlement Date as set forth in Section
8.5 hereof after the Class A-1 Invested Amount has been reduced to zero.”
 
SECTION 2.02 Amendment to Section 5.1(a) of the Indenture.  Section 5.1(a)  of
the Indenture is hereby deleted in its entirety and replaced with the following:
 
“(a)           (i) Subject to Section 5.1(b), any payment by or on behalf of the
Issuer, CPS or any Affiliate shall fail to be made to the Administrative Agent
or the Noteholders when due of principal, or interest on the Notes in each case
within one (1) Business Day after its due date, or (ii) any payment by or on
behalf of the Issuer, CPS or any Affiliate of any other amount in addition to
(i) above shall fail to be made to the Noteholders when due, within fifteen (15)
days after its due date;”
 
SECTION 2.03 Amendment to Exhibit A-2 of the Indenture.  Exhibit A-2 of the
Indenture is hereby deleted in its entirety and replaced with Exhibit A-2 to
this Supplemental Indenture.
 
ARTICLE THREE

 
MISCELLANEOUS
 
SECTION 3.01 Counterparts.  This Supplemental Indenture may be executed in any
number of counterparts by facsimile or other written form of communication, each
of which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.
 
SECTION 3.02 GOVERNING LAWS.  THIS SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 3.03 Successors.  This Supplemental Indenture shall inure to the benefit
of and shall bind the successors, heirs, executors and assigns of the parties
hereto.
 


 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Indenture to be executed by it or on its behalf as of the year and date first
above written.
 
FOLIO FUNDING II, LLC, as Issuer
 
By: _________________________                     
Name:
Title:
 
 
CITIGROUP FINANCIAL PRODUCTS INC., as Administrative Agent
 
By:  _________________________                    
Name:
Title:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
 
By:  _________________________                    
Name:
Title:
 
Consented and agreed to solely for
purposes of Section 9.1 of the Indenture:
 
CITIGROUP FINANCIAL PRODUCTS, INC.,
as the Majority Noteholder
 
By: ________________________________
Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
AMENDED AND RESTATED CLASS A-2 TERM NOTE
 
REGISTERED                                                                                                                                                                                                                                                                                                                                            $60,000,000
 
No.
A-1                                                                                                                                                                                                                                                                                                                         
Percentage Interest:_____%
 
SEE REVERSE FOR CERTAIN CONDITIONS
 


 
THIS CLASS A-2 NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR
“BLUE SKY” LAWS AND MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY TO (I) THE ISSUER
(UPON REDEMPTION THEREOF OR OTHERWISE) OR AN AFFILIATE OF THE ISSUER (AS
CERTIFIED BY THE ISSUER) OR (2) AN INSTITUTIONAL INVESTOR THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D
PROMULGATED UNDER THE SECURITIES ACT THAT EXECUTES A CERTIFICATE, SUBSTANTIALLY
IN THE FORM SPECIFIED IN THE INDENTURE, TO THE EFFECT THAT IT IS AN
INSTITUTIONAL ACCREDITED INVESTOR ACTING FOR ITS OWN ACCOUNT (AND NOT FOR THE
ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE
INSTITUTIONAL ACCREDITED INVESTORS UNLESS THE HOLDER IS A BANK ACTING IN ITS
FIDUCIARY CAPACITY) (3) SO LONG AS THIS CLASS A-2 NOTE IS ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A TO A PERSON THAT EXECUTES A CERTIFICATE, SUBSTANTIALLY
IN THE FORM SPECIFIED IN THE INDENTURE, TO THE EFFECT THAT SUCH PERSON IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A), ACTING FOR ITS OWN
ACCOUNT, OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE QUALIFIED
INSTITUTIONAL BUYERS) TO WHOM NOTICE IS GIVEN THAT THE SALE, PLEDGE, OR TRANSFER
IS BEING MADE IN RELIANCE ON RULE 144A, , OR (4) IN A TRANSACTION OTHERWISE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION, IN
EACH SUCH CASE, IN COMPLIANCE WITH THE INDENTURE AND ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION: PROVIDED,
THAT, IN THE CASE OF CLAUSE (4), THE TRUSTEE OR THE ISSUER MAY REQUIRE AN
OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER MAY BE EFFECTED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT, WHICH OPINION OF COUNSEL, IF SO REQUIRED,
SHALL BE ADDRESSED TO THE ISSUER AND THE TRUSTEE AND SHALL BE SECURED AT THE
EXPENSE OF THE HOLDER.  NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144A FOR RESALES OF THIS CLASS A-2 NOTE.
 
THE PRINCIPAL OF THIS CLASS A-2 NOTE IS PAYABLE IN INSTALLMENTS AND SUBJECT TO
DECREASES AS SET FORTH HEREIN AND IN THE INDENTURE.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS CLASS A-2 NOTE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.
 
THIS CLASS A-2 NOTE AMENDS AND RESTATES THE CLASS A-2 TERM NOTE, DATED AS OF
JULY 13, 2007 IN THE ORIGINAL PRINCIPAL AMOUNT OF UP TO
 
 
A-2

--------------------------------------------------------------------------------

 
$60,000,000.00 ISSUED BY THE ISSUER UNDER THE INDENTURE (THE “ORIGINAL NOTE”),
AND IS NOT A NOVATION OF THE ORIGINAL NOTE.
 
THE CLASS A-2 NOTE REGISTRAR SHALL NOT REGISTER ANY TRANSFER OR EXCHANGE OF THIS
CLASS A-2 NOTE TO THE EXTENT THAT UPON SUCH TRANSFER OR EXCHANGE THERE WOULD BE
MORE THAN TEN (10) PERSONS REFLECTED ON THE NOTE REGISTER AS CLASS A-2
NOTEHOLDERS.
 


 
FOLIO FUNDING II, LLC
CLASS A-2 TERM NOTE
 
FOLIO FUNDING II, LLC, a Delaware limited liability company (herein referred to
as the “Issuer”), for value received, hereby promises to pay to
[________________] (the “Class A-2 Noteholder”), or its registered assigns, such
Class A-2 Noteholder’s pro rata portion (based on the Percentage Interest
reflected on the face of this Class A-2 Note) of the principal sum of SIXTY
MILLION DOLLARS ($60,000,000.00) or, if less, the Holders pro rata portion
(based on the Percentage Interest reflected on the face of this Class A-2 Note)
of the aggregate unpaid principal amount outstanding under all of the Class A-2
Notes (whether or not shown on the schedule attached hereto (or such electronic
counterpart maintained by the Trustee), which amount shall be payable in the
amounts and at the times set forth in Section 2.8(b) of the Indenture (in each
case based on the applicable Percentage Interest).  The Issuer will pay interest
on the Holder’s pro rata portion of the Class A-2 Invested Amount at the Class
A-2 Note Interest Rate.  Such interest shall be due and payable on each
Settlement Date until the principal of this Class A-2 Note is paid or made
available for payment, to the extent funds will be available from the Collection
Account processed from and including the preceding Settlement Date to but
excluding each such Settlement Date in respect of (a) an amount equal to
interest accrued for the related Interest Period, which will be equal to the sum
of the products, for each day during the related Interest Period, of (i) the
Class A-2 Note Interest Rate for such date during the Interest Period, (ii) the
Class A-2 Invested Amount as of the close of business on such date divided by
360 and (iii) the applicable Percentage Interest, plus (b) an amount equal to a
pro rata portion of any accrued and unpaid Class A-2 Noteholders’ Interest
Carryover Shortfall with respect to prior Interest Periods, with interest on the
amount of such Class A-2 Noteholders’ Interest Carryover Shortfall at the Class
A-2 Note Interest Rate from the first Business Day of the related Interest
Period.  The Issuer may, at its option, prepay the Class A-2 Invested Amount, in
whole or in part, at any time pursuant to Section 10.1 of the
Indenture.  Following the occurrence of an Event of Default, the Trustee (acting
upon the written direction of the Majority Noteholders) may declare the Class
A-2 Invested Amount to be immediately due and payable at par, together with
accrued interest thereon, in accordance with Section 5.2 of the
Indenture.  Principal of and interest on this Class A-2 Note shall be paid in
the manner specified on the reverse hereof.
 
The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.  This Class A-2 Note does not
represent an interest in, or an obligation of CPS or any affiliate of CPS other
than the Issuer.
 
Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note.  Although a summary of certain provisions of
the Indenture are set forth below and on the reverse hereof and made a part
hereof, this Class A-2 Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Seller and the Trustee.  A copy of
the Indenture may be requested from the Trustee by writing to the Trustee
at:  Wells Fargo Bank,
 
 
A-3

--------------------------------------------------------------------------------

 
National Association, 6th  & Marquette, MAC N9311-161, Minneapolis,
Minnesota  55479, Attention:  Corporate Trust Services, -- Asset Backed
Administration.  To the extent not defined herein, the capitalized terms used
herein have the meanings ascribed to them in the Indenture.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A-2 Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
 
 
[Signature page follows.]
 

 
A-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.
 
Date: [_____________]                     FOLIO FUNDING II, LLC
 
By:
Name:
Title:
 
 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is the Class A-2 Note issued under the within-mentioned Indenture.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Trustee
 
By:
Authorized Signature
 

 
A-5

--------------------------------------------------------------------------------

 

REVERSE OF THE CLASS A-2 TERM NOTE
 


 
This Class A-2 Note is the duly authorized Class A-2 Note of the Issuer,
designated as its Class A-2 Term Note (herein called the “Class A-2 Note”),
issued under (i) the Amended and Restated Indenture, dated as of July 10, 2008
(such Indenture, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, is herein called the
“Indenture”), among the Issuer, Citigroup Financial Products, Inc., as
administrative agent (the “Administrative Agent”) and Wells Fargo Bank, National
Association, a national banking association, as trustee (the “Trustee”, which
term includes any successor Trustee under the Indenture), to which Indenture and
all indentures supplemental thereto reference is hereby made for a statement of
the respective rights and obligations thereunder of the Issuer, the Trustee, the
Administrative Agent and the Class A-2 Noteholders.  The Class A-2 Note is
subject to all terms of the Indenture.  All terms used in this Class A-2 Note
that are defined in the Indenture, as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, shall have the
meanings assigned to them in or pursuant to the Indenture, as so amended,
supplemented or otherwise modified.
 
“Settlement Date” means, the 18th day of each calendar month or, if such 18th
day is not a Business Day, the next Business Day.
 
The Class A-2 Notes are payable in the amounts and at times set forth in Section
2.8(b) of the Indenture.  Notwithstanding the foregoing, if an Event of Default
shall have occurred and be continuing then, in certain circumstances, principal
on the Class A-2 Note may be due and payable, as described in the Indenture.
 
Payments of interest on this Class A-2 Note due and payable on each Settlement
Date, together with the installment of principal then due, if any, and any
payments of principal made on any Business Day in respect of any prepayments, to
the extent not in full payment of this Class A-2 Note, shall be made by wire
transfer to the Holder of record of this Class A-2 Note (or any predecessor
Class A-2 Note) on the Note Register as of the close of business on each Record
Date.  Any reduction in the principal amount of this Class A-2 Note (or any
predecessor Class A-2 Note) effected by any payments made on any date shall be
binding upon all future Holders of this Class A-2 Note and of any Class A-2 Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not noted thereon.  Final payment of principal (together with
any accrued and unpaid interest) on this Class A-2 Note will be paid to the
Class A-2 Noteholders only upon presentation and surrender of this Class A-2
Note at the Corporate Trust Office for cancellation by the Trustee.
 
The Issuer shall pay interest on overdue installments of interest at the Class
A-2 Note Interest Rate (calculated for this purpose using the Class A-2 Default
Applicable Margin) to the extent lawful.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Issuer pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Registrar duly executed by the Holder hereof
or his attorney duly authorized in writing, and thereupon one or more new Class
A-2 Notes of authorized Percentage Interest and in the same aggregate Percentage
Interest will be issued to the designated transferee or transferees.  No service
charge will be charged for any registration of transfer or exchange of this
Class A-2 Note, but the transferor may be required to pay a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.
 
 
A-6

--------------------------------------------------------------------------------

 
The obligations of the Issuer under the Indenture, this Class A-2 Note and the
other Basic Documents shall be full recourse obligations of the
Issuer.  Notwithstanding the foregoing, except as provided for in the Guaranty,
the Class A-2 Noteholder, by its acceptance of this Class A-2 Note, covenants
and agrees that no recourse may be taken, directly or indirectly, with respect
to the obligations of the Issuer or the Trustee on the Class A-2 Notes, under
the Indenture, any other Basic Document or any certificate or other writing
delivered in connection herewith or therewith, against (i) the Trustee in its
individual capacity, (ii) any owner of a beneficial interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of the Issuer or the Trustee in its individual capacity, any holder of a
beneficial interest in the Issuer or the Trustee or of any successor or assign
of the Trustee in its individual capacity, except as any such Person may have
expressly agreed (it being understood that the Trustee has no such obligations
in its individual capacity) and except that any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity.  Nothing contained in this
Section shall limit or be deemed to limit any obligations of  the Issuer, the
Purchaser or the Seller hereunder or under any other Basic Document, as
applicable, which obligations are full recourse obligations of the Issuer, the
Purchaser and the Seller.
 
Each Class A-2 Noteholder, by its acceptance of this Class A-2 Note, covenants
and agrees that by accepting the benefits of the Indenture that such Class A-2
Noteholder will not institute against the Issuer, or join in any institution
against the Issuer of, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings under any United States Federal or state bankruptcy
or similar law in connection with any obligations relating to the Class A-2
Note, the Indenture or the Basic Documents.
 
Prior to the due presentment for registration of transfer of this Class A-2
Note, the Trustee and any agent of the Trustee may treat the Person in whose
name the Class A-2 Note (as of the applicable Record Date) is registered as the
owner hereof for all purposes, whether or not the Class A-2 Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
 
It is the intent of the Issuer and the Class A-2 Noteholders that, for Federal,
State and local income and franchise tax purposes, this Class A-2 Note will
evidence indebtedness of the Issuer secured by the Collateral.  Each Class A-2
Noteholder, by its acceptance of the Class A-2 Note, agrees to treat the Class
A-2 Note for Federal, State and local income and franchise tax purposes as
indebtedness of the Issuer.
 
The Indenture permits in certain circumstances, with certain exceptions as
therein provided, the amendment thereof and the modification of the rights and
obligations of the Issuer and the rights of the Administrative Agent and the
Class A-2 Noteholders under the Indenture at any time by the Issuer with the
prior written consent of the Administrative Agent and the Majority
Noteholders.  The Indenture also contains provisions permitting the
Administrative Agent (acting upon the written direction of the Majority
Noteholders) to waive compliance by the Issuer with certain past defaults under
the Indenture and their consequences.  Any such consent or waiver by the
Administrative Agent shall be conclusive and binding upon the current Class A-2
Noteholders and all future Class A-2 Noteholders and of any Class A-2 Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this Class
A-2 Note.
 
The term “Issuer” as used in this Class A-2 Note includes any successor to the
Issuer under the Indenture.
 
 
A-7

--------------------------------------------------------------------------------

 
This Class A-2 Note is issuable only in registered form in Percentage Interests
as provided in the Indenture, subject to certain limitations set forth therein.
 
This Class A-2 Note and the Indenture shall be construed in accordance with the
law of the State of New York, without reference to its conflict of law
provisions (other than Section 5-1401 of the General Obligations Law), and the
obligations, rights and remedies of the parties hereunder and thereunder shall
be determined in accordance with such law.
 
No reference herein to the Indenture and no provision of this Class A-2 Note or
of the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class
A-2 Note at the times, place, and rate, and in the coin or currency herein
prescribed, subject to any duty of the Issuer to deduct or withhold any amounts
as required by law, including any applicable U.S. withholding taxes.
 

 
A-8

--------------------------------------------------------------------------------

 

DECREASES
 
Date
Unpaid Principal Amount
Decrease
Total
Class A-2 Note Interest Rate
Interest Period (if applicable)
Notation Made By
                                                                               
                                                                               
                                                                               
                                       


 
C-1

--------------------------------------------------------------------------------

 

ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
_________________________
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
 



unto         (name and address of assignee)  


 
 
the within Class A-2 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints______________________, attorney, to transfer said Class
A-2 Note on the books kept for registration thereof, with full power of
substitution in the premises.
 
Dated:                                                                                   
  *
                                     Signature Guaranteed:
 
                                 
 


 


 


 





--------------------------------------------------------------------------------

 
*           NOTE:  The signature to this assignment must correspond with the
name of the registered owner as it appears on the face of the within Note in
every particular, without alteration, enlargement or any change whatsoever.
 

 
A-2

--------------------------------------------------------------------------------

 
